Exhibit 10.1
 
 
 


THIS INSTRUMENT AND ANY SECURITIES ISSUABLE PURSUANT HERETO HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.  THESE SECURITIES MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.


ORANGEHOOK, INC.


SAFE
(Simple Agreement for Future Equity)


THIS CERTIFIES THAT in exchange for the payment by Triple S Investments (the
"Investor") of $200,000 (Two Hundred Thousand Dollars),  (the "Purchase Amount")
on or about November 8, 2017, OrangeHook, Inc., a Florida corporation (the
"Company"), hereby issues to the Investor the right to certain shares of the
Company's capital stock, subject to the terms set forth below.
1.     Events
(a)     Equity Financing. If there is an Equity Financing before the Expiration
or termination of this instrument, the Company will automatically issue to the
Investor a number of shares of Common Stock equal to the Purchase Amount divided
by the Safe Price.  If there is no Equity Financing or this Agreement is not
otherwise terminated prior to the Expiration, the Company will return the
Purchase Price to the Investor.
In connection with the issuance of the Common Stock by the Company to the
Investor pursuant to this Section 1(a), the Investor will execute and deliver to
the Company all transaction documents related to the Equity Financing; provided,
that such documents are the same documents to be entered into with the general
purchasers of Common Stock in the Equity Financing.
(b)     Dissolution Event. If there is a Dissolution Event before this
instrument expires or terminates, the Company will pay an amount equal to the
Purchase Amount, due and payable to the Investor immediately prior to, or
concurrent with, the consummation of the Dissolution Event. To the extent
permitted by applicable law, the Purchase Amount will be paid prior and in
preference to any Distribution of any of the assets of the Company to holders of
outstanding capital stock by reason of their ownership thereof. If immediately
prior to the consummation of the Dissolution Event, the assets of the Company
legally available for distribution to the Investor and all holders of all other
Safes (the "Dissolving Investors"), as determined in good faith by the Company's
board of directors, are insufficient to permit the payment to the Dissolving
Investors of their respective Purchase Amounts, then the entire assets of the
Company legally available for distribution will be distributed with equal
priority and pro rata among the Dissolving Investors in proportion to the
Purchase Amounts they would otherwise be entitled to receive pursuant to this
Section 1(c).
(d)     Termination. This instrument will expire and terminate (without
relieving the Company of any obligations arising from a prior breach of or
non-compliance with this instrument) upon the earliest of:  (i)  the issuance of
stock to the Investor pursuant to Section 1(a);  (ii) the payment, or setting
aside for payment, of amounts due the Investor pursuant to Section 1(b).
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
2.      Definitions
 "Common Stock" means shares of the Company's common stock, $0.001 par value per
share.
"Distribution" means the transfer to holders of capital stock by reason of their
ownership thereof of cash or other property without consideration whether by way
of dividend or otherwise, other than dividends on Common Stock payable in Common
Stock, or the purchase or redemption of capital stock by the Company or its
subsidiaries for cash or property other than: (i) repurchases of Common Stock
held by employees, officers, directors or consultants of the Company or its
subsidiaries pursuant to an agreement providing, as applicable, a right of first
refusal or a right to repurchase shares upon termination of such service
provider's employment or services; or (ii) repurchases of capital stock in
connection with the settlement of disputes with any shareholder.
"Dissolution Event" means (i) a voluntary termination of operations, (ii) a
general assignment for the benefit of the Company's creditors or (iii) any other
liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary.
"Equity Financing" means a bona fide transaction or series of transactions with
the principal purpose of raising capital, pursuant to which the Company issues
and sells Common Stock.
"Safe" means an instrument containing a future right to shares of capital stock,
similar in form and content to this instrument, purchased by investors for the
purpose of funding the Company's business operations.
"Safe Price" means the price per share of Common Stock sold in the Equity
Financing.
3.      Company Representations
(a)      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation, and has the
power and authority to own, lease and operate its properties and carry on its
business as now conducted.
(b)      The execution, delivery and performance by the Company of this
instrument is within the power of the Company and, other than with respect to
the actions to be taken when equity is to be issued to the Investor, has been
duly authorized by all necessary actions on the part of the Company. This
instrument constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors' rights generally and general principles
of equity.  To the knowledge of the Company, it is not in violation of (i) its
current certificate of incorporation or bylaws, (ii) any material statute, rule
or regulation applicable to the Company or (iii) any material indenture or
contract to which the Company is a party or by which it is bound, where, in each
case, such violation or default, individually, or together with all such
violations or defaults, could reasonably be expected to have a material adverse
effect on the Company.
(c)      The performance and consummation of the transactions contemplated by
this instrument do not and will not: (i) violate any material judgment, statute,
rule or regulation applicable to the Company; (ii) result in the acceleration of
any material indenture or contract to which the Company is a party or by which
it is bound; or (iii) result in the creation or imposition of any lien upon any
property, asset or revenue of the Company or the suspension, forfeiture, or
nonrenewal of any material permit, license or authorization applicable to the
Company, its business or operations.
(d)      No consents or approvals are required in connection with the
performance of this instrument, other than: (i) the Company's corporate
approvals; (ii) any qualifications or filings under applicable securities laws;
and (iii) necessary corporate approvals for the authorization of Common Stock
issuable pursuant to Section 1.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(e)      To its knowledge, the Company owns or possesses (or can obtain on
commercially reasonable terms) sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, processes and other intellectual property rights necessary for its
business as now conducted and as currently proposed to be conducted, without any
conflict with, or infringement of the rights of, others.
4.      Investor Representations
(a)      The Investor has full legal capacity, power and authority to execute
and deliver this instrument and to perform its obligations hereunder. This
instrument constitutes valid and binding obligation of the Investor, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors' rights generally and general principles of equity.
(b)      The Investor is an accredited investor as such term is defined in Rule
501 of Regulation D under the Securities Act. The Investor has been advised that
this instrument and the underlying securities have not been registered under the
Securities Act, or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. The Investor is purchasing this instrument and the securities to be
acquired by the Investor hereunder for its own account for investment, not as a
nominee or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. The Investor
has such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of such investment, is
able to incur a complete loss of such investment without impairing the
Investor's financial condition and is able to bear the economic risk of such
investment for an indefinite period of time.
5.      Miscellaneous
(a)      Any provision of this instrument may be amended, waived or modified
only upon the written consent of the Company and the Investor.
(b)      Any notice required or permitted by this instrument will be deemed
sufficient when delivered personally or by overnight courier or sent by email to
the relevant address listed on the signature page, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid,
addressed to the party to be notified at such party's address listed on the
signature page, as subsequently modified by written notice.
(c)      The Investor is not entitled, as a holder of this instrument, to vote
or receive dividends or be deemed the holder of capital stock for any purpose,
nor will anything contained herein be construed to confer on the Investor, as
such, any of the rights of a shareholder of the Company or any right to vote for
the election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action or to
receive notice of meetings, or to receive subscription rights or otherwise until
shares have been issued upon the terms described herein.
(d)      Neither this instrument nor the rights contained herein may be
assigned, by operation of law or otherwise, by either party without the prior
written consent of the other, provided, however, that the Company may assign
this instrument in whole, without the consent of the Investor, in connection
with a reincorporation to change the Company's domicile or similar activities.
(e)      In the event any one or more of the provisions of this instrument is
for any reason held to be invalid, illegal or unenforceable, in whole or in part
or in any respect, or in the event that any one or more of the provisions of
this instrument operate or would prospectively operate to invalidate this
instrument, then and in any such event, such provision(s) only will be deemed
null and void and will not affect any other provision of this instrument and the
remaining provisions of this instrument will remain operative and in full force
and effect and will not be affected, prejudiced, or disturbed thereby.
(f)      All rights and obligations hereunder will be governed by the laws of
the State of Florida, without regard to the conflicts of law provisions of such
jurisdiction.
 
 
(Signature page follows)
 


- 3 -

--------------------------------------------------------------------------------

 
 
 
 
 
 
IN WITNESS WHEREOF, the undersigned have caused this instrument to be duly
executed and delivered.


ORANGEHOOK, INC.


 
 
 
By: /s/ James L.
Mandel                                                          
     James L. Mandel
     CEO


INVESTOR:
 
By: /s/  Scott S.
Shaller                                                               
Name:   Scott S. Shaller
Title:      Partner
 
 
 
 
 
 
 
 
 
 
 
 


- 4 -